Citation Nr: 0124983	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, continued 
the 10 percent evaluation for chondromalacia of the left 
knee.

In February 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's left knee has traumatic arthritis and 
limitation of motion.

2.  Chondromalacia of the left knee is currently manifested 
by no more than slight instability of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation based 
upon arthritis and limitation of motion for the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee based upon lateral 
instability or subluxation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for chondromalacia of the left knee was 
granted by means of an August 1982 rating decision and 
assigned a 10 percent evaluation.

The veteran filed a claim in September 1998 for an increased 
evaluation for the left knee.

A January 1999 VA examination report shows that the examiner 
stated that the veteran was able to hop on the left foot, 
heel and toe walk, and squat and rise.  The relevant 
impression was chondromalacia patella.  An x-ray of the left 
knee taken at that time showed slightly prominent left tibial 
spines.

A May 1999 VA examination report shows the veteran denied 
that his left knee would give way or lock.  The examiner 
noted that he veteran did not use an assistive device.  He 
stated that the veteran showed pain when hopping, walking his 
heel and toe, and squatting and rising.  Range of motion 
revealed (-) 9 degrees of extension and full flexion (the 
examiner stated that the left leg flexed fully to the thigh).  
The examiner noted that there was pain with motion and that 
the veteran's knee was positive for patella grind and 
apprehension tests.  McMurray and Lachman's were negative.  
The examiner stated that there was no heat, redness, or 
swelling.  The impressions were early degenerative joint 
disease of the knee and chondromalacia patella.  The examiner 
stated that the veteran's early degenerative joint disease of 
the knee did not allow him to do frequent squatting, 
kneeling, or stair climbing.  He noted that the veteran could 
no longer run and had constant pain with weightbearing.

In February 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
stated that his knee would bother him when he would stand too 
long.  He stated he was using a cane now, which had been 
issued by VA.  The veteran testified he would take medication 
three times a day to help with the pain.  He stated that a 
typical day consisted of him basically staying around the 
house because it was difficult for him to get up and down the 
stairs to their apartment because of the pain in the left 
knee.  The veteran stated that the pain would wake him up at 
night.  He rated his pain as a five on a scale from one to 
10.  He stated that his knee would pop out several times a 
month.

The veteran's spouse stated that they had been married for 26 
years.  She stated that the veteran's pain would limit their 
activities because he had a hard time walking.

A March 2000 VA x-ray report of the left knee shows there was 
a slightly prominent tibial spine.  There were minimal spur 
formations along the superior and inferior marginations of 
the patella.  

An April 2000 VA examination report shows the veteran 
reported that his left knee hurt daily and would swell 
occasionally.  He stated his pain was worse going up and down 
stairs.  The veteran reported he would get a giving way 
feeling approximately once a week and that he had fallen as a 
result.  He reported weakness and fatigability.  Physical 
examination revealed that the veteran ambulated without a 
cane and had a slight limp on the left.  The examiner stated 
that there was tenderness to palpation and that the cruciate 
and collateral ligaments were stable.  McMurray testing on 
internal and external torsion was negative.  The examiner 
stated there was no effusion.  On palpation over the 
patellofemoral region there was crepitation on active motion.  
Range of motion of the left knee was from 0 degrees to 
120 degrees with pain.  The examiner entered a diagnosis of 
left knee with anterior pain syndrome.  He stated that with 
respect to the various factors that functional impairment was 
rated as mild to mild plus with functional loss in degrees of 
range of motion of 15 degrees flexion.

In August 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member.  The 
veteran stated that he would take two pain pills at night to 
help him sleep, but noted that it did not help much because 
he would wake up with pain in the left knee.  He stated that 
he could not walk more than 10 feet without his cane.  The 
veteran and his spouse provided similar testimony that he had 
provided at the February 2000 RO hearing.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 1999 rating decision on appeal and 
the September 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for the left knee.  In the September 1999 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, Veterans of Foreign 
Wars.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
at VA for his left knee.  The RO has obtained the VA 
outpatient treatment reports and associated them with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for 
chondromalacia of the left knee that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Arthritis and limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2000).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

The veteran has been diagnosed with traumatic arthritis in 
the left knee.  He also has limitation of motion in the left 
knee, as evidenced in the VA examination report, when range 
of motion was reported as 5 degrees to 100 degrees and the 
April 2000 VA outpatient treatment report, when range of 
motion was reported as 0 degrees to 120 degrees.  See 38 
C.F.R. §§ 4.71a, Diagnostic Code 5260.  The examiner noted 
that the veteran had pain with range of motion.  Therefore, 
the Board finds that the evidence supports the grant of a 
separate 10 percent evaluation based on the x-ray evidence of 
arthritis, the findings of pain, and limitation of motion.  
See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010.

The Board must now consider whether an evaluation in excess 
of 10 percent for the left knee based upon limitation of 
motion and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 10 percent 
evaluation that has been granted in this decision.  See 
38 C.F.R. § 4.59 (intent of rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and entitled to at least the minimum 
compensable evaluation for the joint).  He has also reported 
weakness and fatigability.  When examined in April 2000, the 
VA examiner stated specifically that the veteran's functional 
impairment was rated as mild to mild plus.  The 10 percent 
evaluation contemplates mild functional impairment.  The 
Board notes that the reported ranges of motion do not warrant 
a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The Board finds that the veteran's 
functional impairment is indicative of no more than slight or 
mild functional impairment due to pain or any other factor 
and thus no more than a 10 percent evaluation is warranted.   

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The preponderance of the evidence reflects that there is no 
more than the functional equivalent of minimal limitation of 
motion.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than the current 
evaluation assigned to his left knee, he is correct, and the 
Board has granted him a separate 10 percent evaluation based 
upon limitation of motion and the presence of arthritis.  
However, to the extent that he has implied he warrants more 
than a separate 10 percent evaluation, the medical findings 
do not support his contentions.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, a separately-assigned evaluation in 
excess of 10 percent is not warranted based upon the presence 
of arthritis and limitation of motion.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Lateral instability or subluxation

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia of the left knee 
based upon lateral instability or subluxation.  In the May 
1999 VA examination report, the examiner stated that 
McMurray's and Lachman's were negative.  In the April 2000 VA 
examination report, the examiner stated that the cruciate and 
collateral ligaments were stable.  He also stated that 
McMurray testing on internal and external torsion was 
negative.  Such findings establish no more than slight 
lateral instability or subluxation, and thus the 
chondromalacia of the left knee, is no more than 10 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes that DeLuca v. Brown is not applicable to 
Diagnostic Code 5257, thus an evaluation in excess of 
20 percent cannot be granted based upon DeLuca, as Diagnostic 
Code 5257 is not predicated on loss of range of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnson 
v. Brown, 9 Vet. App 7, 11 (1996).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than the 10 percent evaluation assigned to the left knee, he 
was correct, and the Board granted a separate 10 percent 
evaluation.  To the extent that he has implied that his 
disability, based upon lateral instability and subluxation, 
warrants a higher evaluation, the medical findings do not 
support his assertions.  As stated above, there have been no 
findings of any more than slight lateral instability or a 
subluxation process.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
is not warranted for chondromalacia of the left knee.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

C.  Extraschedular consideration

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the left knee and the presence of 
arthritis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee based upon lateral 
instability or subluxation is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



